Case 2:19-cv-00152-JRG Document 58 Filed 01/07/20 Page 1 of 5 PageID #: 1071



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SOLAS OLED LTD.,                                §
                                                §
        Plaintiff,                              §
                                                §
       v.                                       §
                                                  Case No. 2:19-CV-00152-JRG
                                                §
SAMSUNG DISPLAY CO., LTD., et al.,              §
                                                §
        Defendants.                             §


              JOINT MOTION TO MODIFY DOCKET CONTROL ORDER

       Plaintiff Solas OLED Ltd. and Defendants Samsung Display Co., Ltd., Samsung Electronics

Co., Ltd., and Samsung Electronics America, Inc. (collectively, “Defendants”) respectfully submit

this Joint Motion to Modify Docket Control Order. Specifically, the parties wish to combine and

streamline certain deadlines associated with the exchange of proposed claim constructions and

submission of the Joint Claim Construction Statement pursuant to P.R. 4-1, P.R. 4-2, and P.R. 4-3.

       As the parties noted in their original proposed Docket Control Order, certain of the

documents that Defendants are required to produce under P.R. 3-4(a) are subject to export

restrictions under the Act on Prevention of Leakage and Protection of Industrial Technology

(“IAT”) of the Republic of Korea. (Dkt. 40, Attachment 1 at 4–5.) Under this Act, the Defendants

were required to seek approval to produce document from the relevant Korean authorities. The

Defendants did not expect that they would be able to receive this approval prior to the default

deadline for producing documents under P.R. 3-4 of December 2, 2019.

       Accordingly, the parties’ proposed schedule provided Defendants with additional time to

complete their P.R. 3-4 production and provided Plaintiff an opportunity to propose additional

claim terms for construction after receiving Defendants’ complete P.R. 3-4 production.



                                               -1-
Case 2:19-cv-00152-JRG Document 58 Filed 01/07/20 Page 2 of 5 PageID #: 1072



       Defendants have now received the necessary approvals from the Korean authorities and

expect to be able to make their P.R. 3-4 production on or about January 8, 2020. Now that this

production is ready to be made, the parties believe that they can streamline and simplify upcoming

deadlines, by moving the deadline for Plaintiff to propose new terms for constructions to an earlier

date and by moving the P.R. 4-3 deadline to a later date, so as to avoid the need to subsequently

amend the P.R. 4-3 filing and disclosures.

       The parties’ proposals for the new deadlines are as follows:

 Event                                       Original Deadline         Proposed New Deadline
 Solas may propose additional claim          January 30, 2020          January 15, 2020
 terms, phrases, or clauses which it
 contends should be construed (P.R. 4-1)
 Parties exchange preliminary                February 6, 2020          January 21, 2020
 constructions and extrinsic evidence for
 any new claim terms, phrases, or clauses
 identified by Solas. (P.R. 4-2)
 Comply with P.R. 4-3 (Joint Claim           January 8, 2020           January 28, 2020
 Construction Statement)
 File Amendment to Joint Claim               February 12, 2020         Not Applicable
 Construction Statement

       Good cause exists to modify the deadlines addressed in this Motion because of the

complexities presented by the need for Defendants to obtain approval to produce the required

documents under P.R. 3-4. The current Docket Control Order expressly permits the parties to add

terms and modify constructions after the submission of the Joint Claim Construction Statement

and disclosure of expert opinions, and it contemplates amendment of the Joint Claim Construction

Statement and expert opinions. (Dkt. 43 at 4.) This is likely to lead to unnecessary duplication of

effort by the parties. The proposed amendment would reduce duplication of effort and lead to a

more orderly claim construction process.




                                               -2-
Case 2:19-cv-00152-JRG Document 58 Filed 01/07/20 Page 3 of 5 PageID #: 1073



                                      Respectfully submitted,

Dated: January 7, 2020                /s/ Reza Mirzaie
                                      Marc Fenster (CA SB No. 181067)
                                      Reza Mirzaie (CA SB No. 246953)
                                      Neil A. Rubin (CA SB No. 181067)
                                      Kent N. Shum (CA SB No. 259189)
                                      Theresa Troupson (CA SBN 301215)
                                      RUSS AUGUST & KABAT
                                      12424 Wilshire Boulevard 12th Floor
                                      Los Angeles, California 90025
                                      Telephone: 310-826-7474
                                      Facsimile: 310-826-6991
                                      E-mail: mfenster@raklaw.com
                                      E-mail: rmirzaie@raklaw.com
                                      E-mail: nrubin@raklaw.com
                                      E-mail: kshum@raklaw.com
                                      E-mail: ttroupson@raklaw.com

                                      Sean A. Luner
                                      CA State Bar No. 165443
                                      Gregory S. Dovel
                                      CA State Bar No. 135387
                                      Jonas B. Jacobson
                                      CA State Bar No. 269912
                                      DOVEL & LUNER, LLP
                                      201 Santa Monica Blvd., Suite 600
                                      Santa Monica, CA 90401
                                      Telephone: 310-656-7066
                                      Email: sean@dovel.com
                                      Email: greg@dovel.com
                                      Email: jonas@dovel.com

                                      T. John Ward, Jr.
                                      Texas State Bar No. 00794818
                                      E-mail: jw@wsfirm.com
                                      Claire Abernathy Henry
                                      Texas State Bar No. 24053063
                                      E-mail: claire@wsfirm.com
                                      Andrea L. Fair
                                      Texas State Bar No. 24078488
                                      E-mail: andrea@wsfirm.com
                                      WARD, SMITH & HILL, PLLC
                                      PO Box 1231
                                      Longview, Texas 75606-1231
                                      (903) 757-6400 (telephone)
                                      (903) 757-2323 (facsimile)




                                    -3-
Case 2:19-cv-00152-JRG Document 58 Filed 01/07/20 Page 4 of 5 PageID #: 1074



                                      ATTORNEYS FOR PLAINTIFF
                                      SOLAS OLED, LTD.



Dated: January 7, 2020                /s/ Melissa R. Smith
                                      Melissa R. Smith
                                      Texas State Bar No. 24001351
                                      melissa@gillamsmithlaw.com
                                      GILLAM & SMITH, LLP
                                      303 South Washington Avenue
                                      Marshall, Texas 75670
                                      Phone: (903) 934-8450
                                      Fax: (903) 934-9257

                                      Jeffrey H. Lerner
                                      jlerner@cov.com
                                      David A. Garr
                                      dgarr@cov.com
                                      Jared R. Frisch
                                      jfrisch@cov.com
                                      Grant D. Johnson
                                      gjohnson@cov.com
                                      Daniel W. Cho
                                      dwcho@cov.com
                                      COVINGTON & BURLING LLP
                                      One CityCenter
                                      850 Tenth Street, NW
                                      Washington, DC 20001-4956
                                      Phone: (202) 662-6000
                                      Fax: (202) 662-6291

                                      Robert T. Haslam
                                      rhaslam@cov.com
                                      COVINGTON & BURLING LLP
                                      3000 El Camino Real
                                      5 Palo Alto Square, 10th Floor
                                      Palo Alto, CA 94306-2112
                                      Phone: (650) 632-4700
                                      Fax: (650) 632-4800

                                      COUNSEL FOR DEFENDANTS SAMSUNG
                                      DISPLAY CO., LTD., SAMSUNG ELECTRONICS
                                      CO., LTD., AND SAMSUNG ELECTRONICS
                                      AMERICA, INC.




                                    -4-
Case 2:19-cv-00152-JRG Document 58 Filed 01/07/20 Page 5 of 5 PageID #: 1075



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on January 7, 2020, all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system pursuant to Local Rule CV-5(a)(3)(A).



                                                            /s/ Reza Mirzaie_______
                                                                Reza Mirzaie




                                              -5-
